Harvey, C. J.
(dissenting): From the petitions it is clear that the title to “the land” in question stood of record in the name of the Shell Petroleum Corporation, a corporation. There is no allegation in the petitions that the Shell Petroleum Corporation, a corporation, was authorized to do business in Kansas, or that it had agents upon whom service of summons could be made in. the foreclosure action. There is no allegation that as to the Shell Petroleum Corporation the affidavit for publication was defective or inaccurate.
The allegations in the petitions that the Shell Oil Company, Inc., was doing an extensive business in Kansas; that it was the duty of the plaintiff and its attorneys in the foreclosure action to ascertain what interests the Shell Oil Company, Inc., had in the property, and notify it of the action, are untenable. The law imposes no such duty upon them.
If the Shell Oil Company, Inc., had succeeded to the business of the Shell Petroleum Corporation, a corporation, it had a duty to the plaintiff and its attorneys in the mortgage foreclosure action, and to all other persons 'who might be interested in the property, to have a deed of conveyance or other appropriate instrument filed of record in the office of the register of deeds showing the transfer to it of the interests of the Shell Petroleum Corporation, a corporation. It neglected that duty.
I am in accord with the view that property should not be sold for taxes if the taxes have been paid. Our legislature, by the tax foreclosure statute, has provided a means of ascertaining whether there are taxes due on property. This is in addition to the statutes which pertain to the assessment and levy of taxes. It is the plan of the statute to have everyone in court shown by the record to have any interest or title in the land, and to have a determination as to whether taxes are due. Plaintiff’s real contention is that the court erred in making that determination. The statute makes provision for the protection of the owner of the property in such a case in ad*652dition to an appeal. The statute (G. S. 1945 Supp. 79-2804b) fixes a definite time, six months, within which any proceeding may be brought to set aside the judgment. The legislature had authority to make such a limitation. There was a good purpose in its doing so, namely, that purchasers at tax foreclosure sales should know a limitation of time within which the judgment of the court upon which the sale was predicated might be attacked. This action was not brought until three and one-half years later.
It is correctly stated in the opinion that all matters pertaining to the assessment and levy of taxes and the sale of property for the nonpayment of taxes are statutory. These statutes are as binding upon the owner of property subject to taxation as they are upon the taxing officers.
This is a suit in equity in which the petitions disclose that plaintiff was derelict in its duty to give any legally recognized notice to the county or the taxing officials, or others who might be interested in the property, of any interest it had in the property. The petitions further disclose that plaintiff failed to take the benefit of a statute enacted by which it might have cured any defect in the judgment. It seems clear to me that each of the petitions fails to state a cause of action.
I dissent, also, from the concurring opinion of Mr. Justice Wedell, it being my view that the principles of law there stated' are not applicable to the facts alleged. In any event, they could affect only the sheriff’s sale and order of confirmation and not the judgment in the foreclosure action.